EXHIBIT 10.1
 
Factoring Agreement
 

--------------------------------------------------------------------------------

 
Administration and financing of the Supplier's invoice claims on Danish and
foreign debtors.
 
 
 
Agreement No.:    F-2396
 
The present Factoring Agreement has been entered into on this day between
 
AL Finans A/S and
 
Destron Fearing A/S
Stamholmen 193, D2
2650  Hvidovre
 
CVR-nr.:                 19189597

 
 
 
(in the following referred to as the Supplier)
 
AL Finans undertakes to administer the invoice claims on debtors assumed and to
submit regular statements of amounts received to the Supplier on the terms
stipulated below and overleaf in the present Agreement.
 
AL Finans offers to finance the Supplier's credit sales within the agreed
ceiling against the assumption of all invoice claims on debtors in Denmark and
abroad.
 
Loans will only be granted once AL Finans has reviewed the Supplier's debtor
lists and approved the debtors in question on the basis of bank or credit
information. It is a condition that goods or services have been delivered and
that they have not given rise to any complaints. Invoicing in advance is not
allowed, neither fully nor partly.

 
AL Finans reserves the right to demand documentation for this.
 

 


Factoring
Edithsvej 2A
Tel. 43 24 49 90
factoring@al-finans.dk
CVR 31 43 34 28
Mon. – Thur.
AL Finans A/S
Postboks 352
Fax 43 43 01 60
www.alfinans.dk
Bank account:
9:00 am – 4:00 pm
 
2600 Glostrup
Denmark
 
www.prismatch.dk
5301-0000931482
Fri. 9:30 am – 4:00 pm

 
 
1

--------------------------------------------------------------------------------

 

General Provisions of the Factoring Agreement
 

--------------------------------------------------------------------------------



I. The Supplier's obligations.
 
1. Invoices must be adequately itemised and contain accurate information on the
identity of the debtors in the form of the correct personal or company name. In
addition, the type and delivery date of the goods or services delivered as well
as other information of relevance to the assessment of the invoice must be
stated.
 
Invoices must concern/arise out of the Supplier's normal business.
 
Furthermore, it is a condition that the sale has not been effected on a
commission or consignment basis, that no right of return, right of exchange or
the like has been agreed, that the invoice claim is not part of a larger
correlated order or a contract, and that there are no agreements between the
Supplier and the debtor that have not been indicated on the invoice and that may
affect the debtor's liability to pay, such as bonus schemes. The invoice claim
must cover a final business sale and not be related to sales between a parent
company and a subsidiary, between spouses or close relatives or sales to private
persons.
 
2. AL Finans will only pay an advance on invoices with a credit period not
exceeding 90 days.  For invoices with a longer credit period, payment of an
advance will be subject to AL Finans' approval from case-to-case.
 
AL Finans will not pay an advance on invoices that were prepared more than 30
days before the date when AL Finans was provided with the invoice for borrowing.
 
3. AL Finans is entitled to refuse to pay an advance on invoice claims if the
Supplier's total invoice claims in respect of one debtor exceed 25 per cent of
all invoices transferred.
 
AL Finans will only provide loans against invoice claims of up to 60 days after
the due date of the invoice claim.
 
4. All the Supplier's outstanding invoices relating to credit sales to debtors
in Denmark and abroad must be transferred as security, regardless of whether
loans are granted in the individual cases or not. AL Finans and the Supplier may
separately agree that invoice claims on certain named debtors will not be
covered by the Supplier's duty to transfer all invoices.
 
However, once the Supplier has transferred claims to AL Finans relating to a
debtor, the Supplier is obliged to transfer all claims relating to such debtor.
 
5. The Supplier guarantees as a guarantor assuming primary liability for the
debtors' payment and for the continued existence of the claim. AL Finans
reserves the right to have recourse against the Supplier for any losses
sustained on the invoice claims assumed, including interest and costs of any
kind.
 
6. The Supplier is obliged to notify AL Finans immediately of any dispute with a
debtor regarding an invoice claim, including complaints of the goods or services
sold, payment terms, set-off terms etc.
 
7. The Supplier's waiver of any part of an invoice claim or granting of an
extension of the time for payment is subject to AL Finans' consent from case to
case.
 
8. Furthermore, the Supplier is not entitled to claim or receive payment or
other satisfaction of invoices transferred to AL Finans. The Supplier is obliged
to forward amounts inadvertently paid to the Supplier by the debtors
immediately. The present Agreement authorises AL Finans to endorse any bills or
cheques made out to the Supplier and received from debtors. AL Finans is obliged
to only exercise such authority to endorse bills and cheques that serve as
payment of invoices transferred to AL Finans.
 
 
2

--------------------------------------------------------------------------------

 
 
The Supplier must inform AL Finans of any set-off effected by the debtors
without undue delay. In the event that such set-off is effected, or if the
debtor otherwise deducts a discount or another amount to AL Finans or has any
complaints, AL Finans is entitled to demand that such amount be paid by the
Supplier or to debit the amount from the Supplier's finance account or
cover-for-liabilities account.
 
The present Agreement authorises AL Finans to pay out any credit balances on the
debtors' accounts.
 
II. Transfer of invoice claims.
 
9. All invoice claims are transferred to AL Finans as security for the full and
complete payment of any amounts payable to AL Finans by the Supplier now or in
future, regardless of the reason for such due amounts, including claims relating
to lease agreements and car loans as well as claims relating to claims from the
Supplier's customers transferred to AL Finans.
 
10. The original version and all copies of invoices must contain the following
endorsement on the transfer:
 
Our claim according to the present invoice has been transferred to AL Finans
A/S.
 
DELIVERY HAS BEEN MADE
 
Payment with effect of discharge
 
can thus only be made to:
 
AL Finans A/S, Edithsvej 2A,
 
PO Box 352, 2600 Glostrup, Denmark
 
Bank account no. 5301-0000931482
 
Please indicate supplier and invoice number upon payment. Please notify AL
Finans A/S immediately of any discrepancies on tel. +45 43 24 49 90 or on  fax.
+45 43 43 01 60.
 
This endorsement must be written in a language understood by the debtor.
 
Submission of the endorsed invoice to the debtor will serve as denunciation.
With the invoice claim, AL Finans will irrevocably obtain the right to goods
delivered which the debtor must return due to complaints or for other reasons.
 
11. The Supplier must hand over all documents, duly assigned and stamped,
together with the invoice claim.
 
III. Settlement, bookkeeping etc.
 
12. Upon receipt of the invoice claims, AL Finans will settle the loan amount
calculated. The loan amount is calculated as a percentage of the total
outstanding claims less:
 
a.
- invoices subject to complaints
 
- invoices not containing credit information or risk hedging

 
 
- invoices subject to debt recovery proceedings

 
 
- distressed invoices pursuant to the Agreement

 
b.
- the agreed handling commission covering AL Finans' administration

 
c.
- any commitment fee, stamps or similar duties and fees, as agreed.

 
It may further be agreed that a specified percentage of each of the amounts paid
by the debtors is deposited in a cover-for-liabilities account.
 
Such account will provide AL Finans with security for all amounts payable by the
Supplier to AL Finans now or in future.
 
13. AL Finans undertakes to carry out the debtor bookkeeping for the Supplier
and to press for payment of amounts due according to agreement. An extract from
AL Finans' books will always serve as valid proof of the amount of the
Supplier's debt to AL Finans.
 
 
3

--------------------------------------------------------------------------------

 
 
14. AL Finans is at all times entitled to set-off debit balances on the finance
account against credit balances on cover-for-liabilities accounts.
 
15. AL Finans is obliged to record invoices received and payments from debtors
immediately following receipt thereof and to submit regular statements thereof.
 
16. AL Finans is entitled to reverse dunning charges and default interest that
have been charged but not paid, when the principal claim (the invoice) has been
paid and more than six months have passed since the first dunning charge or
default interest was charged.
 
17. The cover-for-liabilities account or other accounts may not be provided as
security to third parties without the written consent of AL Finans.
 
IV. Other terms.
 
18. The Supplier is obliged to submit an audited copy of its annual report
without delay and no later than six months after the end of each financial year
and further to keep AL Finans informed of the company's development.
 
If the Agreement has been guaranteed by a third party, the annual report of the
third-party guarantor must also be submitted to AL Finans.
 
19. The Supplier's right to receive an advance and obtain a loan on invoice
claims may be terminated by AL Finans without notice in the event of breach of
the present Agreement, or if the Supplier is declared bankrupt, suspends its
payments, enters into liquidation, is made subject to a composition, an
arrangement or reconstruction, or if execution or attachment is made, or if the
Supplier changes its address and fails to notify AL Finans thereof in writing
within 14 days, or if any amounts payable under the present Agreement are not
paid promptly when due, or if AL Finans considers the value of the security
furnished to be depreciated and the Supplier fails to furnish other additional
security which AL Finans considers to be satisfactory.
 
20. The present Agreement will remain in force until further notice.
 
The Agreement may be terminated by the Supplier at any time and without notice,
while AL Finans may terminate the Agreement by giving one month's notice to
expire on the first day of a month. If the Agreement is thus terminated, the
amounts due to AL Finans in respect of loans granted, interest charged,
commission etc. will become payable immediately, unless otherwise agreed between
AL Finans and the Supplier. In the event of the Supplier's breach, AL Finans is
entitled to terminate the Agreement without notice. In the event that the
Supplier's creditors levy execution on claims transferred by the Supplier to AL
Finans or in any cover-for-liabilities account, this will be considered breach
of the present Agreement.
 
During the period of notice, AL Finans is entitled to increase the agreed
percentage freezing and, in the circumstances, to refrain from settling, if AL
Finans considers the expected result to be doubtful.
 
21. AL Finans is not liable for damage caused by statutory rules and
regulations, measures taken by the authorities or the like, current or impending
war, riots, civil unrest, natural disasters, strike, lockout and boycott,
regardless of whether AL Finans is a party to the conflict or whether it only
affects parts of AL Finans' functions.
 
V. Special provisions.
 
22. Interest, commission and fees etc.
 
 
4

--------------------------------------------------------------------------------

 
 
Interest and credit fees at the rates fixed by AL Finans from time to time are
calculated in arrears and charged to the account each quarter and monthly.
Interest will be charged on the balance in the finance account from time to time
on the basis of the overnight interest rate principle. Interest, commission and
fees are charged at the rates fixed by AL Finans from time to time. The Supplier
is obliged to pay overdraft interest, commission or default interest fixed by AL
Finans in the event that the account is overdrawn.
 
In addition, AL Finans is entitled to demand payment from the Supplier of:
 
-
all costs incidental to the furnishing of the loan and any stipulated amounts
such as taxes and duties, including stamp duties;

 
-
costs incidental to any default on the loan, including a fee fixed by AL Finans
for the ;submission of reminders, legal counsel etc.;

 
-
costs incidental to the processing of statutory inquiries from public
authorities, including a fee fixed by AL Finans for the retrieval of statements
and vouchers;

 
-
bank and credit information for the assessment of debtors.

 
23. Loans will not be granted on invoice claims on companies that also supply
goods and services to the Supplier.
 
In addition, AL Finans must be informed separately if any such invoice claims
are transferred.
 
24. AL Finans is entitled to change the interest rates, commission and fees
stated at all times.
 
Commission, stamps and fees are subject to VAT pursuant to the rules applicable
from time to time.
 
25. AL Finans is entitled to terminate the Agreement without notice in the
following situations:
 
a.
If the client is a single proprietorship or a partnership and the personally
liable owner(s) die(s).

 
b.
If the client is a public or private limited company and a controlling interest
in the share capital is assigned.

 
c.
If the client disposes of significant parts of its business, or if the client's
capital base is substantially reduced during the term of the Agreement.

 
26. Any fee that isn't stated as a percentual rate, will be adjusted once a
year according to the net price index. The adjustment is based on the index per
31rd December and will be valid from the following 1st April. The first
adjustment will be based on the index per 31rd December this year and will
be valid from 1st April 2011. This stipulation also includes the yearly minimum
for handling commission, disregarding whether the handling commission was
stated as a percentual rate or a fixed amount.
 
27. This agreement is subject to and shall be interpreted in accordance with
Danish law without reference to the Danish conflict of law rules.
 
Any dispute which may arise out of or in connection with this agreement,
including disputes with respect to the existence or validity hereof, shall be
referred to the resolution by the ordinary Danish courts.


 


Factoring
Edithsvej 2A
Tel. 43 24 49 90
factoring@al-finans.dk
CVR 31 43 34 28
Mon. – Thur.
AL Finans A/S
Postboks 352
Fax 43 43 01 60
www.alfinans.dk
Bank account:
9:00 am – 4:00 pm
 
2600 Glostrup
Denmark
 
www.prismatch.dk
5301-0000931482
Fri. 9:30 am – 4:00 pm

 
5

--------------------------------------------------------------------------------

 

Terms agreed:
 
Credit limit:
Borrowing percentage:
Interest debit:
Interest credit:
Opening fee:
Handling commission:
 
Minimum commission:
Reminder:
Statement of account:
Bank or credit information:
 
Letter of Intent:
 
 
 
 
 
 DKK 6,000,000.- split into 3 accounts for DKK, EUR, and USD
 80 % of the invoice amount, incl. VAT
 Cibor 3 months./BOR + 4,75 % p.a.
 Cibor 3 months./BOR – 0,75 % p.a.
 DKK 0.-. Was paid on earlier proclaimed rejunctions.
 Factoring commission 0,15 % of the trading incl. VAT, however minimum DKK 40.-
each document.
 DKK 36,000.- + VAT p.a.
 DKK 0.-
 DKK 0.-
 The fee charged by AL Finans plus DKK 50.- + VAT; however, min. DKK 300.- per
piece of information.
 Digital Angel Corporation, St. Paul , Minnesota
 490 Villuame Ave, South St Paul, MN 55075-2443, USA
 
 (Cibor 3 months  = Copenhagen Interbank Offered Rate (CIBOR) 3 months)
 (BOR = Libor or Eurobor 1 month)


 
 
Glostrup,
 
Hvidovre,
 
_______________________________________
for AL Finans A/S
 
 
________________________________________
for Destron Fearing A/S
     
In witness of the authenticity of the signatures, the correctness of the date
and the legal capacity of the undersigned parties:
 
_______________________________________
Name and signature
 
 
________________________________________
Name and signature
 
_______________________________________
Occupation
 
 
________________________________________
Occupation
 
_______________________________________
Address                                                    City
 
 
________________________________________
Address                                                    City



 
 
Factoring
Edithsvej 2A
Tel. 43 24 49 90
factoring@al-finans.dk
CVR 31 43 34 28
Mon. – Thur.
AL Finans A/S
Postboks 352
Fax 43 43 01 60
www.alfinans.dk
Bank account:
9:00 am – 4:00 pm
 
2600 Glostrup
Denmark
 
www.prismatch.dk
5301-0000931482
Fri. 9:30 am – 4:00 pm

 
6